Per Sawyer, J.; Shatter, J., concurring:
If the bond for five thousand dollars in suit had been received and acted upon by the county officers as the official bond of the Assessor, I think the sureties would have been estopped from denying their liability on it, notwithstanding the fact that it did not.have the approval of any county officer indorsed upon. it. In People v. Evans, 29 Cal. 435, the sureties were held liable upon a bond approved by the County Judge, who had no jurisdiction to act in the premises. His act in approving the bond was absolutely void. There was, then, no approval. Such was the legal status of the bond. It was no better than it would have been had nothing in the form of an approval been indorsed upon it. The act of the County Judge in indorsing his approval without authority can have no more effect than the unauthorized act of the County Clerk in receiving and recording it without such void approval. But in this case the bond in suit was not received or acted upon by any county officer. On the contrary, it was rejected, and a bond for a larger amount substituted, upon which defendants did not become liable as parties. For these reasons I concur in the judgment.
Mr. Justice Sanderson did not express any opinion.